Motion by appellant for reargument granted, and prior decision and order of June 6, 1960, vacated. On reargument, appellant’s motion to dispense with printing granted. The appeal will be heard on the original papers and on appellant’s typewritten brief. Appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney. Appellant’s time to perfect the appeal is further enlarged to the March Term, *634commencing February 27, 1961; the appeal is ordered on the calendar for said term. On reargument, motion for assignment of counsel denied. The appeal is from an order denying, without a hearing, appellant’s coram nobis application. It appears from the motion papers that appellant either has in his possession a copy of the original papers to be used in the consideration of his appeal or has full knowledge of their contents. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.